COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00018-CV
  IN RE: JESUS RASCON,                            §
                                                           AN ORIGINAL PROCEEDING
             Relator.                             §
                                                                  IN MANDAMUS
                                                  §

                                                  §

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Linda Chew, Judge of the 327th District Court, El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 16TH DAY OF JUNE, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.